internal_revenue_service appeals_office release number release date date date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our revocation was made for the following reason s you are not operated exclusively for charitable educational or other exempt purposes as required in sec_501 of the code you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 more than an insubstantial part of your activities were in furtherance of a non-exempt purpose contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must aiso continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge e0o examinations commerce street ms 4900-dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule no or exhibit year period ended june 20xx thru june 20xx form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org-1 d b a org-2 legend org - organization name org-1 - organization name xx - date address - address city - city state - state country - country fdn-1 fdn-2 founders secretary - program - program secretary event-1 event-2 event-3 event-4 ra-8 through ra ed om - ed om bm-1 bm-2 bm-3 bm-4 3p bm pp event ra-1 through co-1 through co-28 through companies issue sec_1 should org-2’s federal tax exempt status under sec_501 be revoked for failure to operate for exempt purposes as described under such section whether compensation paid_by org-2 to fdn-1 and fdn-2 the founders of org-2 was excessive as such should the excessive_compensation constitute inurement facts background of org-2 org-2 was founded by fdn-1 and fdn-2 fdn-1 and fdn-2 are licensed psychologists in the field of family and marriage counseling for the past years and have been performing family and marriage counseling out of co-1 d b a co-2 an organization exempt from federal_income_tax under sec_501 in the course of performing family and marriage counseling to couples fdn-1 and fdn-2 discovered that finance sex and communication are the top three problems for most couples often times financial issues keep couples from completing the counseling sessions from 19xx to 19xx fdn- and fdn-2 also hosted a radio program program on co-3 fm and co-4 program ’ aired daily monday through friday on several occasions guests participating in the radio program suggested that fdn-1 and fdn-2 should look into financial counseling and debt management programs dmp as a way to help individuals couples and families with their financial issues fdn-1 and fdn-2 looked into the suggestions and in 19xx they founded org-2 in 19xx org-2 applied for federal tax exempt status and was subsequently recognized as an organization exempt from federal_income_tax under sec_501 and sec_509 the specific purpose of org-2 as stated in its articles of incorporation is to meet the needs of persons experiencing financial difficulties by offering biblical based financial counseling education encouragement and empowerment org-2 disclosed in its form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code that it plans to conduct the following activities form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx telephone counseling - org-2 will provide telephone counseling for those individuals who are unable to physically assess our org-2 facilities face-to-face counseling -- org-2 will provide face-to-face financial counseling for those individuals who are seeking assistance with restoration of credit financial management debt management and debt elimination this will be accomplished within the context and with the partnership of the local church seminars -- org-2 will provide seminars and workshops primarily through the local church that disseminate information about financial management budgeting stewardship and biblical financial principles resource support -org-2 will produce and make available to our clients resources that support our efforts to fulfill our mission these products will be made available to our clients as they interface with our programs media ministry - it is org-2’s desire to produce and broadcast various media programs such as radio television and internet communications that fulfill our mission and purpose board_of directors and key_employee in the tax_year ending june 20xx org-2’s board_of directors included fdn-1 president chairman of the board bm-1 board member bm-2 board member bm-3 board member bm-4 board member fdn-2 served as org-2’s secretary he resigned from this position on december 20xx the key_employee included ed om executive director and office manager org-2 had employees counselors and administrators during the tax_year ending june 20xx educational background of fdn-1 and fdn-2 fdn-1 has a b a in psychology a m a in theory with emphasis in marriage and family ministry and a ph d in clinical psychology he is a licensed marriage and family counselor and a clinical psychologist fdn-1 also has a real_estate broker's license and is studying for his certification in financial planning fdn-2 has a b a in biblical studies a m a in theory with an emphasis in marriage and family ministry and a ph d in clinical psychology fdn-2 is a licensed marriage and family counselor and a clinical psychologist related entities and other programs form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 co-1 co-1 d b a co-2 - an organization exempt from federal_income_tax under sec_501 founded by fdn-1 and fdn-2 co-1 provides family marriage and christian counseling to couples and families co-5 co-5 - a christian based state mortgage company co-founded by fdn-1 in 20xx fdn-1 also serves as ceo for co-5 per fdn-1 due to the slow down in the housing market co-5 is currently inactive co-6 co-6 - a pilot program of org-2 co-6 provides cash tracking and bill paying services to clients who do not need dmp services offered by org-2 this program is headed by ra-1 one of org-2’s certified counselors under this program clients would send their bills to ra-1 ra-1 would in turn pay bills for the clients and provide them with a summary at the end of the year during the field visit on january 20xx fdn-2 disclosed that org-2 charges a fee for this service in a written response titled irs information request received by the service on june 20xx org-2 disclosed that this program is no longer being pursued no clients were admitted into this program during tax_year june 20xx four clients were admitted into the program during tax_year june 20xx currently there are no clients in this program org-2 responded n a to the question are fees charged in connection with providing the services according to the minutes of directors’ meetings dated september 20xx co-6 introduced the cash management program in july 20xx the cash management program includes three stages stage l-electronic bill paying service stage il-cash and debit tracking planning service stage ill-comprehensive and simple progress reporting and monitoring the minute goes on to describe that co-6 will use org-2’s phone counseling department as the feeder for co-6 advisors org-2 eventually planed to establish a launch point to evolve co-6 into a for-profit company together org-2 co-1 co-5 and co-6 make up the co-2 group both org-2 and co-1 employ the same fiscal_year end date of june org-2 and co-1 occupy a building located in city state the building is leased by co-7 co-7 a for-profit metal stamping company in which fdn-1 and fdn-2 co-own co-7 allows org-2 to occupy the space on the floor at no charge the space occupied by org-2 is approximately big_number square feet compensation of fdn-1 and fdn-2 form 886-a rev department of the treasury - internal_revenue_service page -3- schedule no or exhibit year period ended june 20xx thru june 20xx department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org-1 d b a org-2 in the original bylaws adopted on october 19xx org-2 set forth the salaries of the officers if any shall be fixed from time to time by resolution of the board_of directors and no officers shall be prevented from receiving such salaries by reason of the fact that he or she is also a director of the corporation in all cases any salaries received by officers of this corporation shall be reasonable and given in return for services actually rendered the corporation which related to the performance of the religious purposes of this corporation the bylaws did not set forth the criteria for reasonable_compensation or the maximum that the officers are allowed to receive fdn-1 and fdn-2 received the following compensation from org-2 org and co-1 30-jun-xx 30-jun- xx total total org co-1 co-1 org 30-jun- xx 30-jun- xx total co1 org total co-1 org 30-jun- xx 30-jun- xx org co-1 total org co1 total 30-jun- xx 30-jun- xx org total co-1 org total co-1 fdn-2 fdn-1 fdn-2 fdn-1 fdn-2 fdn-1 fdn-2 fdn-1 for tax_year ending june 20xx fdn-1 and fdn-2 also received bonuses of dollar_figure and dollar_figure respectively from org-2 the bonuses were recorded outside of the regular payroll system and were not included in the dollar_figure above in a response dated september 20xx org-2 disclosed that it relied on the advice of cpa firm co-8 and the compensation study conducted by american association of debt management organizations aadmo to set compensation_for its officers the revenue_agent agent requested all communications and correspondence along with the study and research conducted by cpa firm co-8 regarding the determination of the officers’ compensation org-2 did not provide the requested documentation form 886-a rev department of the treasury - internal_revenue_service page -4- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 on october 20xx subsequent to the service issuing a preliminary report proposing revocation of org-2’s exempt status org-2 provided the service with a letter dated january 20xx written by ra-2 managing director of co-8 in the letter ra-2 describes his role in the org-2 board_of director’s approval of fdn-1 and fdn-2’s salary increases the following is a summary of the letter dated january 20xx a during the period under examination co-8 has provided tax and accounting services to org-1 b org-1’s board_of directors contacted co-8 in december 20xx when it considered increasing fdn-1 and fdn-2’s salary to approximately dollar_figure each c org-1 provided co-8 with a copy of the aadmo compensation study which was used d to compare the contemplated salaries of fdn-1 and fdn-2 after a brief review of the information provided ra-2 noted that compared to the other organizations listed in the aadmo compensation report the contemplated salaries were on the higher end of the scale though they were not the highest salaries in the report as such and taking into account his understanding of other_relevant_factors ra-2 verbally indicated that in his opinion the org-1 salaries were reasonable e ra-2 based his determination on the following factors a the aadmo study provided by org-1 demonstrated that the contemplated salaries though higher than those paid to some individuals were not the highest salaries paid to officers of credit counseling organizations b the additional responsibilities assumed by fdn-1 and fdn-2 in performing their c roles as org-1 director officers were significantly greater than those of strictly exempt_organization directors unlike other exempt organization’s directors fdn- and fdn-2 actively performed each of the organization's responsibilities tasks from directors to counselors as fdn-1 and fdn-2 assumed more responsibilities than other directors it was not unreasonable that their salaries should be higher given the expanded roles performed lastly ra-2 was aware of the substantial amount of time that fdn-1 and fdn-2 devoted on behalf of org-1 in taking care of their clients fdn-1 and fdn-2 worked very long hours as they assumed the responsibilities of several positions they would frequently work extremely late evening hours and on weekends to accommodate their financially burdened clientele it would not be unreasonable to estimate that each of them worked for org-1 for at least hours per week during 20xx and 20xx in multiple capacities the aadmo credit counseling industry compensation study that org-2 provided to the agent is a one-page table that lists executive compensation paid_by credit counseling agencies shown as follow credit counseling industry executive compensation tax organization year compensation total revenue of total title rev form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 pres ceo ceo president exc dir -pres ex dir pres ceo 20xx 20xx 20xx_ 20xx _ 20xx_ 20xx __- president 20xx 20xx_ - pres dir 20xx 20xx 20xx 20xx 20xx 20xx___treas dir 20xx__- 20xx 20xx 20xx 20xx _ _- pres chairman 20xx general mmgr exc vp pres ex dir treasurer __- -vice president pres dir president president exe dir coo no explanation footnotes instructions etc accompanied the above table on january 20xx after the service issued a preliminary report org-2 provided the service with a completed copy of the aadmo compensation study the aadmo study was commissioned to compare executive compensation in the credit counseling industry to executive compensation in the general non-profit ie tax-exempt_organization sector in the aadmo study an executive from more than individual salaried positions in the general non-profit industry and form_990 returns for more than separate non-profit organizations were evaluated the aadmo warned the readers that its report was for informational purposes only the aadmo further disclaimed any attempt to directly or indirectly suggest appropriate compensation levels or amounts for industry members during the examination org-2 provided the agent with the minutes of directors’ meetings dated december 20xx the minutes disclosed that three newly elected board members were present at the meeting ra-3 bm-1 and bm-4 which are vendors that provide various services to org-2 the following is a portion of the minutes and is hereby quoted il org-1 financial statistics ‘fdn-1 noted that he and mr fdn-2 were currently receiving a salary of dollar_figuredollar_figure per month due to changes in the income_tax structure of the two it is proper time to give them an increase in their salaries form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service name of taxpayer _explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 the board_of directors subsequently approved a salary increase of dollar_figuredollar_figure per month from dollar_figuredollar_figure per month to dollar_figuredollar_figure month commencing march 20xx the agent inquired about documentation of the board’s discussion regarding the approval of the salary increases and was informed that any documentation while not exhaustive or comprehensive of these discussions are recorded in the minutes of this minutes org provided no further explanation or documentation on this inquiry org-2 further disclosed that the board did not have or use any report study analysis etc in making the decision to approve the salary increases org-2 also provided the agent with the minutes of directors’ meetings dated september 20xx a portion of the minutes is hereby quoted a question arose over the level of officer compensation if it was too high in raw dollars or as a percentage of gross revenue it was agreed to contact ra-2 to confirm the appropriate level fdn-1 and fdn-2 continued to receive a monthly salary of dollar_figuredollar_figure until april 20xx they then received a monthly salary of dollar_figure for the remainder of the fiscal_year ending june 20xx duties and responsibilities of fdn-1 and fdn-2 in a written response received by the agent on march 20xx org-2 disclosed that fdn-1 and fdn-2 are employees at will there are no written employment agreements in a written response dated september 20xx org-2 disclosed that fdn-1 and fdn- v p of business development and church relations have the following duties and responsibilities a president fdn-1 hours per week administration public relations i ii iii human resource b v p of business development fdn-2 plus hours i li fund raising provides direct individual counseling for individuals and families for financial and relational issues org-2 maintains that fdn-1 and fdn-2 performed the duties and responsibilities as described above time devoted to org-2’s activities by fdn-1 and fdn-2 org-2 and co-1 disclosed on part v-a current officers directors trustees and key employees of form_990 that the average weekly hours that fdn-1 and fdn-2 devoted to their respective position were as follows form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org-1 d b a org-2 schedule no or exhibit year period ended june 20xx thru june 20xx 30-jun-xx org 30hrs 30hrs co-1 hrs 20hrs 30-jun-xx org 20hrs 20hrs co-1 20hrs hrs 30-jun-xx org p t p t co-1 p t p t fdn-2 fdn-1 in a partial written response to idr received by the agent on june 20xx org-2 disclosed that it is not difficult to determine on a day-to-day basis the numbers of hours spent by fdn-1 and fdn-2 nor are they required by the board to account for their time on an hourly basis secretary orally corrected that it is difficult to determine on a day-to-day basis the numbers of hours spent by fdn-1 and fdn-2 in a subsequent follow-up telephone inquiry org-2’s secretary in a written response to idro2 received by the agent on march 20xx bm-1 a board member provided the following explanation regarding fdn-1 and fdn-2’s compensation fdn-1 and fdn-2’s salaries have averaged less than dollar_figure per year since org-1 opened its doors to the public please note that their current salaries are considerably lower in comparison to the year you are evaluating we also think that it was appropriate that some monies were given back to co-1 for the years of free rent and financial support it gave in the form of loaning fdn-1 and fdn-2 to help found org-7 fdn-1 and fdn-2’s duties and responsibilities at co-1 co-1 co-1’s form_990 disclosed that fdn-2 was the president of co-1 and fdn-1 was the executive director of co-1 the agent inquired about fdn-2’s actual duties and responsibilities at co-1 and was informed that fdn-2 is responsible for administration public relations human resources and other duties that the company may need from time to time to keep it as a going concern according to co-1’s web site fdn-1 is the ceo of co-1 the agent inquired about fdn- 1’s duties and responsibilities at co-1 and was informed that the ceo of co-1 is fdn-2 not fdn-1 fdn-1 assists fdn-2 in the day-to-day operation of co-1 fdn-1’ estimated work hours devoted to co-1 is about to hours depending on the situation the company is in org-2 also disclosed that fdn-1 is the ceo of co-7 however he is not directly involved in the day-to-day operations of the company he is informed of the company’s status on a weekly basis monthly basis quarterly basis semi-annual basis and on an form 886-a rev department of the treasury - internal_revenue_service page -8- form 886a department of the treasury - interna revenue service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 annual basis there are knowledgeable personnel in place to run the company fdn-1’ estimated hours per week is employment agreement between org-2 and ed om ed om joined org-2 on january 20xx and was released on july 20xx org-2 provided the agent with an employment agreement dated march 20xx between ed om and org-2 on average ed om devoted hours per week to his position according to the employment agreement ed om’s duties and responsibilities included but were not limited to developing a strategic plan providing annual budget plan and forecasting to founders overseeing company operations meeting with founders weekly monthly and as needed etc for the tax years ending june 20xx and june 20xx ed om received compensation of dollar_figure and from org-2 respectively on july 20xx the service contacted ed om to obtain information regarding his title duties and responsibilities in his position at org-2 also inquired was his knowledge of fdn-1 and fdn-2’s duties responsibilities and time devoted to their positions at org-2 in a letter dated august 20xx ed om responded to the service’s request for information the following is a summary of ed om’s responses ed om s duties and responsibilities for the period beginning july 20xx through june 20xx are best described in the enclosed employment agreement dated march 20xx under description of duties ed om cannot say how many hours per day fdn-2 devoted to his position at org-2 during the period beginning july 20xx through june 20xx ed om's office was not on the same floor of the building as fdn-1 and fdn-2’s so he did not observe fdn-1 and fdn-2’s ongoing work activity ed om cannot say what fdn-1 and fdn-2’s actual duties and responsibilities were at org-2 during the period beginning july 20xx through june 20xx ed om reported to fdn-1 as he was his boss ed om cannot recall what title and position fdn-2 held at org-2 during the period beginning july 20xx through june 20xx in a letter dated july 20xx from fdn-1 to the staff regarding the termination of ed om’s employment with org-2 fdn-1 stated effective august fdn-1 will assume daily operational oversight of the ministry his time working directly with and in the ministry will increase from this point forward and into the months ahead please make sure to utilize fdn-1 as your first point_of_contact for matters concerning or impacting the ministry starting august helm and will welcome your support and encouragement as he makes this important transition it's been a little under six years since fdn-1 has been at the form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org-1 d b a org-2 schedule no or exhibit year period ended june 20xx thru june 20xx refer to exhibit for the letter from ed om 20xx business plan summary during the examination org-2 provided the agent the 20xx business plan summary the following was discussed in the business plan market opportunity is large and growing big_number hits per month on web for debt consolidation growing openness in christian community to face financial realities this means w w w v w v v a greater willingness to face debt problems and seek help creditor choices for collections be so effective with debt repayment results that creditors want to use us be a competitive viable alternative to other channels aggressive growth possible in 20xx however must move quickly in first quarter to build remaining infrastructure to generate revenue growth of increase number and quality of applications search engine changes for org and co-15 long application will be completed in december sustain radio and magazine advertising expand word-of-mouth referrals launch an educational initiative in first quarter to meet compliance requirements and ministry goals core of initiative is a team of volunteers financial coaches who can respond to current customer demand another element is to offer public financial seminars as an outreach effort minimal education efforts for both compliance and ministry needs action establish an educational strategy for 20xx key part of effort to be a team of volunteers to provide ongoing education on all financial topics for staffing structure and process concepts link with co-9 ministries 20xx business plan org-2 provided the agent with a 20xx business plan and xx xx operational update in the 20xx business plan org-2 set the following goals gross revenue is targeted to be above for the year and the client base will be increase revenue by to dollar_figure and increase net_income by dollar_figuredollar_figure grown to big_number org-2 proposed the following strategy to achieve the goals set above increase its reach to debt management program clients by offering additional financial resources both in-house through bill paying programs and our sister mortgage operation refer candidates to outside partners that provide additional financial resources in return for referral fees counseling and debt management program form 886-a rev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 org-2 tailors its services to christian clients nationwide org-2 also serves walk-in clients appointments would be scheduled for those who are able to physically come to org-2’s office after the initial call in according to the training manual org-2 classifies a person who had contacted org-2 for the first time as a suspect the suspect then becomes a prospect once the prospect signed up for a dmp the prospect becomes a client during the field visit on september 20xx the agent asked fdn-1 to describe the counseling process fdn-1 informed the agent that he and fdn-2 do not get involved in the counseling process in a subsequent correspondence org-2 disclosed that fdn-1 and fdn-2 oversee the counseling process according to the three phone counselors the agent interviewed the counseling activities began with a suspect calling in and involve the following steps step - getting to know the suspect and gathering information all counseling activities began with the counselor getting to know the suspect the phone counselor would listen to their story and ask questions such as v v reason for calling family problems medical issues lost of employment etc the financial issues credit card debts repossession mortgage car loans student loans medical debts problems with obtaining prescription drugs etc how long their accounts have been past due if the accounts are in collection if their income is stable etc v v v at the same time the phone counselor either directs the suspect to the org-2 web site or faxes or emails the suspect the budget form and creditor form the purpose of the forms were to allow the suspect to list all sources of income and expenses and identify all creditors on occasion the suspect would call org-2 because they wanted a loan org-2 does not offer loans step - budget analysis upon receiving the forms back from the suspect the phone counselor would perform an analysis of the income and expenses to determine the appropriate actions the counselor would review the information looking for items such as spending too much on food given the size of the family eating out too often etc step - what are the options based on the result of the budget analysis the phone counselor would present the prospect with several options dmp - if the suspects have money after paying all necessary expenses the counselor would offer a dmp the phone counselor would go over the benefits of the dmp such form 886-a rev page -11- department of the treasury - internal_revenue_service form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 as the reduced interest rate and payment the time it takes to pay off the debts one easy monthly payment the reduction or elimination of harassing calls etc bankruptcy - except for extreme circumstances org-2 does not advise the suspect to file bankruptcy it’s against christian values to file bankruptcy the debtors should attempt to pay off their debts refinancing - per fdn-1 he is against the refinancing option because refinancing would convert one form of debt to another without paying off the debt budgeting - this option involves the counselor advising the suspect to cut down unnecessary expenses so they have more money to pay debts referral - if the dmp is not appropriate or if the suspect is not qualified for a dmp the phone counselor would direct the suspect to the org-2’s web site for the list of entities and organizations that provide assistance such as employment free prescription drugs etc referral to co-6 co-6 - if the clients did not want a dmp but wanted to better manage their finances or simply wanted someone to take care of the bill paying chores the counselors would offer them cash tracking and bill pay through co-6 other option - this option focuses on paying off one debt usually the biggest debt at atime fdn-2 referred to this option as the snowball effect step - the suspect does not qualified for a dmp if the suspect did not want a dmp or did not qualify for a dmp the phone counselor would refer the suspect to other organizations for assistance after making the referrals and after the questions were answered the counselor would end the call the phone counselor would not call the suspect to follow up on their situation if the suspect calls back with more questions the phone counselor would respond accordingly step - prospect decided to participate in a dmp if the prospect qualified and decided to sign up for the dmp the phone counselor would sign the prospect up for the dmp the phone counselor would send the dmp agreement and notification to the prospect the prospect would fill out the application and sign the agreement to participate in the dmp during the tax_year ending june 20xx org-2 did not charge an initial set up fee currently the initial fee is dollar_figure org-2 requires the clients to make a monthly suggested donation of dollar_figure the monthly suggested donation is one condition stipulated into the dmp agreement that the clients must agree to step - processing dmp clients org-2 does not process the dmp applications in house after receiving the signed dmp agreement from the clients the phone counselor reviews the application package for missing information and statements if the package is completed the phone counselor forwards the package to the in-house administrator for final processing the administrator reviews the submitted application package for accuracy and completeness before form 886-a rev department of the treasury - internal_revenue_service page -12- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 submitting it to the outside back office for processing org-2 engages co-10 co-10 as its back office for processing dmp clients step - receiving payment from clients and disbursing payments to creditors dmp clients make payments directly to co-10 co-10 disburses payments to creditors on a weekly basis co-10 pays org-2 for its share of the fair share and monthly dmp client’s suggested donation that the clients agreed to per fdn-1 after the application package is sent to co-10 org-2 keeps the dmp client's files for one year and then shreds them each dmp client file contains a trace note the trace note contains all communications between org-2 and prospective clients before and after they signed up for dmp defined by the date the fund is withdrawn from the client's bank account for repayment to the creditors during the examination org-2 provided the agent with copies of dmp client files and separate client’s trace notes the following is a representative communication between the phone counselor and a suspect a client from city state signed onto the program on 20xx 20xx email - other email - email sent to prospective client about her friend ra-4 needing help as well emailed budget and creditor list to ra-5 to give to her friend 20xx follow up - need more info pending follow up from ra-4 and or ra-5 20xx follow up - need more info per ra-5 they both came back from a missions trip in country sic and are serious about getting out of debt to support the family there she is currently out of town but will contact me when she returns 20xx email - other sem t contact and budget creditor list 20xx prospect reply - my name is ra-4 recently received your information from my dearest friend ra-5 she was telling me how wonderful you are and what a blessing it was that you came into her life have found myself going down the wrong financial path and in need of help and guidance would love to speak to you about my financial situation feel like the more try sometimes just can’t get it all worked out have been praying for a way to work this all out and then ra-5 told me about you know that you are very busy but would love your advice in this arena of my life thank so much for your time really appreciate it have a blessed day 20xx prospect reply - thank you sooooo much for your guidance iam running around today but should be back by 00pm state time will be giving you a call when get home have printed out the forms and will have them to you today how god speaks is something that am going to read every morning you are blessing and cannot wait to speak with you 20xx follow up -- need waiting for credit information sem contact and budget creditor list 20xx follow up notification sent sent time s sem ar and statement request 20xx prospect reply - dma agreed form 886-a rev department of the treasury - internal_revenue_service page -13- form_886 a name of taxpayet explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx 20xx prospect reply - cra agreed 20xx prospect reply - aca agreed 20xx follow up - need waiting for statements faxing today wants to get started right away 20xx fax - received statements 20xx follow up - need more info act for co-11 and the bal on co-12 20xx email - to confirm program 20xx phone call - incoming call co-12 balance dollar_figure 20xx packet sent to admin - packet sent to admin 20xx others - welcome sent ra-6 20xx others - ra-6 20xx others update sent ra-6 20xx others - returned clients rang then went to busy sig ra-6 20xx others - sent email and notified to call 20xx others - sent another email to see what is going on with accounts co-13 and co-14 not accepted co-14 needs increase but do not see that anyone has followed up ra-6 to ck status of accounts ra-6 counseling sessions listening-in prior to the agent listening in during a counseling session org-2 obtained a core analysis tool cat fdn-2 converted the cat into a check sheet for use by the phone counselors during the counseling sessions in one of the live telephone counseling sessions that the agent listened to the phone counselor used the converted cat check sheet and went through each element in the cat at the end of the call fdn-2 performed an evaluation on the phone counselor using the guidelines in the cat fdn-2 also provided the agent with recorded counseling sessions dated january 20xx the phone counselors also utilized the cat and were evaluated based on the cat org-2 did not provide the agent with recorded counseling sessions whereby the phone counselors followed the cat and were evaluated based on the criteria set forth in the per fdn-2 in the years under audit org-2 did not have cat for the years under audit the cat and did not use the cat in its counseling sessions phone counselors hiring and training with respect to hiring practices phone counselor's qualifications certification and training org-2 employs the following procedures the minimum education requirement for a phone counselor is a high school diploma a bachelor's degree is preferred all prospects seeking employment with org-2 must be christian and willing to work with prior experience in working with christians the prospects must be emotionally stable the public and phone experiences are a plus counselors must study and pass the exam and be certified by the national institute for financial education nife org-2 provides employees with a training manual fdn-2 all employees wishing to become a phone department of the treasury - internal_revenue_service form 886-a rev page -14- form_8 86a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 recommends a couple of books ‘the automatic millionaire’ by david bach and suzie orman’s ‘8 steps to financial freedom’ to the phone counselors for reading the reading of these books is not mandatory in the initial field_audit on september 20xx the agent interviewed phone counselors of the three two were certified and one was in the process of studying for the certification examination all phone counselors self studied for the nife exam according to the phone counselors they did not receive further classroom training from org-2 after passing the nife exam according to the phone counselors during the tax years under examination the officer manager ed om held monthly meetings and training with the phone counselors to discuss updates from credit card companies new requirements situational training real life experience training etc on occasions fdn-2 provided some psychology training to the phone counselors the phone counselors and administrators utilize org-2’s training manual also known as e-myth in performing the daily duties org training manual is divided into two sections phone counselor department and administrative department the following is the table of contents for the phone counselor training manual org-1 phone counselor department table of content daily time line work station n taking application w receiving forms r a receiving statements d working application b n submitting application o de-submitted application c follow up with prospect o department conduct forms list and specifications the following are the instructions for taking application above taking applications from suspects can be done either by telephone or through the internet each has its own way of being handled but the end result is the same to lead the suspect to a prospect to a client status and on to a better stewardship taking application telephone suspect prepared when a call comes in to you it is important to be upbeat businesslike and positive these people are looking for the answers that will give them hope form 886-a rev department of the treasury - internal_revenue_service page -15- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx this allows for this allows you to keep the telephone this is also important to do since it will allow you to accept more calls follow the script that you have been given conversation within a specified time frame and will help you to get all the information required remember we build relationships get at least the suspect’s name telephone number and email address future contact from the ministry ask suspect the qualifying questions are your accounts in collections is your income stable get the suspect credit card information and enter into the system balance monthly if the suspect does not know the interest rate payment interest rate and due_date use as a default if the creditor is not in the system refer to the non-creditor list or dmis get the information on their monthly budget and enter into the system this is critical for developing a plan for success once you have gathered the information put suspect on hold make sure to add cushion to the new monthly payment as stated in working application on page conceming monthly payment cushion when complete you will discuss the program with the suspect now you need to send the application to the suspect via email mail or fax for their enter any notes necessary for that now prospect in the trace page in the system you will need to indicate that it is a phone call you can enter as phone approval if they agree telephone suspect unprepared when a call comes in to you it is important to be upbeat businesslike and positive these people are looking for the answers that will give them hope follow the script that you have been given conversation within a specified time frame and will help you to get all the information required remember we build relationships get at least the suspects name telephone number and email address future contact from the ministry this is also important to do since it will allow you to accept more calls this allows you to keep the telephone this allows for ask suspect the qualifying questions are your accounts in collections is your income stable if they do not have their information ready inform them that you will send them via email the information you need form if they do not have email explain to them what you need and have them write it down ask them to repeat it back to you enter any and all notes in the trace page in the system department of the treasury - internal_revenue_service form 886-a rev page -16- schedule no or exhibit year period ended june 20xx thru june 20xx form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items org-1 d b a org-2 when the suspect sends or calls you back with the information you will enter the information into the system if the creditor is not in the system refer to the non-creditor list or dmis if the suspect calls put them on hold make sure to add cushion to the new monthly payment as stated in working application on page concerning monthly payment cushion when complete you will discuss the program with the suspect now you need to send the application to the suspect via email mail or fax for their approval if they agree enter any notes necessary for that now prospect in the trace page in the system org and co-15 application these are internet applications that are submitted by suspects org is org-2 and co- is co-15 some will be completed and others will not you will use the same approach on each application you take follow-up with prospects this is from org am your personal counselor according to the training manual the phone counselors are required to follow up with the callers after the first contact was made - the sooner the better follow up is to be made in the following priority cell phone work phone home phone and email the following is a representative follow up message hello am blessed that god lead you to contact our ministry-that took a lot of courage it must be a real challenge to live with to be most helpful to you need about minutes of your time to review your situation in the meantime am emailing you our program forms for your review the subject line says welcome package from ra-7 please look in your inbox junk and spam folders for this email as it gets rerouted at times you may contact me by phone at will also leave my contact info on your work phone or home phone or by email whatever they have to make it easier for you to reach me look forward to helping you god bless you again for contacting org what they checked or comments amin the office from pst follow ups are to be made every business_day for a one-week cycle org-2 classifies the applicants as either tactical applicant or relational applicant the following is org-2 applicant follow-up procedure-1 week cycle application aging how to proceed with tools fora how to proceed with tools for a by days tactical applicant relational applicant day 0-app in day use org applicant follow up script use org eeret follow up form 886-a rev department of the treasury - internal_revenue_service page -17- schedule no or exhibit year period ended june 20xx thru june 20xx form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org-1 d b a org-2 day 1-business days day 2-business days day 3-business days day 4-business days day 5-business days day 10-business days call top 1-visit pain give info call top 1-visit pain give ask for contact encouragement ask for contact email-push using facts data call top - visit pain give info ask for contact email-push using scripture encouragement call top - visit pain give encouragement ask for contact email-inactive letter email-inactive letter de-prospect applicant in database de-prospect applicant in database email-what did you end up doing email-what did you end up doing follow up procedure for relational applicant call script for applicants with creditor information hello contact us this is from org was blessed by the fact you took the big step to it must be tough dealing with anything feeling emotional drain of debt spiritual bondage- our program can be a real blessing to you and free you from the bondage of this debt in a few short years please take a few minutes and email me or call me at in the meantime will pray for your situation and that god will continue to encourage you to move forward in becoming debt free call script for applicants without creditor information hello contact us this is from org was blessed by the fact you took the big step to it must be tough dealing with anything feeling emotional drain of debt spiritual bondage- our services can be a real blessing to you and your current situation please take a few minutes and email me or call me at _ in the meantime will pray for your situation and that god will continue to encourage you to move forward in becoming debt free follow up procedure for tactical applicant call script for applicants with creditor information form 886-a rev department of the treasury - internal_revenue_service page -18- schedule no or exhibit year period ended june 20xx thru june 20xx form_886 a department of the treasury - internal_revenue_service name of taxpayet explanation of items org-1 d b a org-2 this is hello you it must be tough dealing with concrete from org you were on my mind so thought i'd try to contact higher rates creditor pressure anything our program can save you thousands of dollars and many years of bondage to this debt please take a few minutes and email me or call me at look forward to hearing from you call script for applicants without creditor information hello you it must be tough dealing with concrete this is from org you were on my mind so thought i'd try to contact higher rates creditor pressure anything am certain you can really be helped by the services we offer please take a few minutes and email me or call me at hearing from you look forward to org phone script checklist when engaging the suspects the phone counselors follow the org phone script checklist provided by org-2 the org-2’s debt free phone script checklist provides a framework sets goal and time limit in minute for each goal program detail mechanics goal minutes summary of benefits give benefit s client desires and insure acceptance introduction goal to establish relationship to gain authority minutes minutes action required closing goal to give direction and have client take action minutes challenging calls a n w r q did you establish yourself as an expert are you debating different points of financial stewardship are you trying to convince the caller of the right way to go are you focusing on the larger more important spiritual issues of debt do you need to wrap up the call and move on to others who are waiting for your help phone counselors evaluation each phone counselor is required to keep a daily call tracking log the purpose of the log is to record the number of calls received during the week and the number of callers that signed up for dmps one senior phone counselor was evaluated as follow a accomplishments a continued to meet call goals per week in the quarter form 886-a rev department of the treasury - internal_revenue_service page -19- form 886a name of taxpayer explanation of items department of the treasury - interna revenue service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx b trained new employees ra-8 c increased time management discipline in daily activities b personal development a ensure client acceptance of program before sending them a packet b investigate thoroughly why a prospect did not sign on the program c next quarter goals a b c april sign-on total must be or more to stay at the same pay rate bring may sign-on total to or more bring june sign-on total to or more the terms of agreement of the above senior phone counselor were as follows compensation a first days of employment base pay per hour dollar_figure standard workweek hours monday-friday am to pm weekly stipend dollar_figure b after 90-day review review of all compensation components base pay stipend and sign-on fee commission structure may begin to offset stipend additional duties may be included that can affect compensation make-up another phone counselor was evaluated as follows a accomplishments a allowed personal enthusiasm to come through to callers b stopped presenting a victim attitude to callers and self c sign-on and sent packet percentage at good levels b personal development a take a little less time in conversation to increase new calls day b do not allow a unique call to knock you off daily course c next quarter goals a b increase average new calls per day from to stay focused doing work in both pc and cr department org-2 spent dollar_figure and dollar_figure on advertising in the tax_year ending june 20xx and june 20xx respectively advertising practices printing advertising magazine and flyers magazine included co-16 co-17 and co-18 magazine advertising has been discontinued org-2 does not engage in tv and newspaper advertising form 886-a rev department of the treasury - internal_revenue_service page -20- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 flyers appears to promote dmps based on visual prominence and relative amount of time and space devoted the x flyer is printed on both sizes contains phrases and message such as v v v v v v v v get the burden of debt off your back fast save time make one easy payment reduce your interest rate protect your credit stop harassing calls compassionate competent financial counselors solutions designed for your personal needs bring harmony peace to your home org-2 also has flyers in spanish the following is a translation spanish flyer each year millions of people find themselves burdened with debt but today there is help org-1 is a christian ministry with the vision and goal in helping you liberate yourself from your debts our program of debt consolidation financial counseling and educational seminars offer help and sanction for families with debt problems throughout the nation we teach financial responsibility from a biblical perspective internet advertising internet advertising expense for the tax years ending june 20xx and june 20xx totaled dollar_figure and dollar_figure or and of total advertising expenses respectively org-2 engages an internet advertising company located in city to handle its internet advertising the search engine will direct internet users to org-2’s web site when they entered search words such as org-2 debt consolidation debt free etc into the search engine the following is the result of google search when the phrase org-2 was entered into the search engine the link to org-2’s web site is listed first after the sponsored links org- 2’s link is by org-2 picture deleted the web site usage can be tracked to determine the effectiveness according to org-2’s statistic internet advertising accounts for of all calls and -80 of all applications the following is a representative web page used prior to september 20xx the contents of web pages remained fairly the same from one year to another picture deleted radio advertising org-2 engages co-19 to handle its radio advertising for the tax years ending june 20xx and june 20xx radio advertising accounted for dollar_figure and dollar_figure or and of total form 886-a rev department of the treasury - internal_revenue_service page -21- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx advertising expenses respectively the primary radio station that org-2 advertises on is co-20 in the city area and city on co-20 co-20 is a christian preaching network the 60-second ads were aired during the am drive 5am-10am prime 5am-7pm the following is a representative radio ad aired in tax_year june 20xx ra-8 we had a bankruptcy and about a year later my husband passed away he left me with credit card debt that hadn’t known about when was late on my payment my interest jumped to the interest charges were more than my minimum payment there was no way for me to get ahead plus there were late fees too fdn-2 ra-8 was in the tough spot when she called org-2 ra-8 they were able to drop my interest rate to and get rid the extra fees too can you imagine who wouldn't want to do that i'll be out of debt in two and a half years that is so do-able thought i'd always be in debt fdn-2 hello this is fdn-2 of org-2 within a few minutes of your call we'll tell you how much money you'll save and how quickly we can help you become debt free call that’s or log on at org-2 educational activities in a written response dated september 20xx to the service org-2 stated that it did not conduct any educational seminars and events during the tax years under audit during the initial audit interview on september 20xx fdn-1 also verbally informed the irs agent that org-2 did not conduct any educational seminars or workshops also on september 20xx fdn-1 informed the agent that during the course of performing family and marriage speeches for co-2 fdn-1 also gave speeches on money management issues the percentage of money management speeches accounted for percent of the total fdn-1 stated that all speeches were held at churches in another written response received on february 20xx org-2 informed the agent that its employees conducted several speaking engagements on the subject of financial management at local churches and men’s retreats these events were either organized by local churches or in conjunction with org-2 during the tax years ending june 20xx and june 20xx org-2’s employees were invited to speak at the following events 1-11-xx ‘becoming and staying financially fit’ event-1 by ed om xx ‘how to get out of debt’ by ed om event-2 city state - xx ‘how to get out of debt’ by ed om event-3 city state xx form 886-a rev department of the treasury - internal_revenue_service page -22- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 xx xx xx by fdn-2 and fdn-1 event-4 city state by fdn-2 and fdn-1 event-4 city state by fdn-2 and fdn-1 event-4 city state by fdn-2 and fdn-1 event-4 city state the length of these speaking engagements ranged from hours to half-days the agent requested the agenda for these speaking engagements but none was provided org-2 provided the agent with power point presentations for these seminars org-2 spent dollar_figure and dollar_figure on educational activities for the tax years ending june 20xx and june 20xx respectively prior to september 20xx org-2’s web site contained no educational materials in september 20xx org-2 implemented an educational section on its web site visitors can click on the educational link to listen to recorded power point presentations on subjects of money management and finding meaningful employment for the tax years ending june 20xx and june 20xx org-2’s form_990 disclosed the following income and expenses financial information revenue 30-jun-xx 30-jun-xx contributions gifts grants program service revenue interest_income total revenue expense grants and allocation compensation of officers directors salaries other compensations payroll_taxes accounting fees legal fees supplies telephone postage and shipping equipment rental and maintenance travel conferences conventions meetings interest depreciation form 886-a rev department of the treasury - internal_revenue_service page -23- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 insurance advertising credit report licenses and fees consultation fees education sos stationary office expense auto expense bank charge promotions business development meals entertainment utilities total expense excess or deficit for the year the program service revenue was made up of the following fees from co-10 fees from co-21 credit reports fees processing fees counseling fees 30-jun-xx 30-jun-xx the following is the percentage of program revenue to total revenue 30-jun-xx 30-jun-xx program revenue total revenue program revenue to total in the past org-2 engaged co-21 to process its dmp clients when the credit card companies reduced the fair share payments to suggested that org-2 start looking for another back office for processing dmp clients co-21 recommended co-10 co-10 consequently org-2 and co-10 entered into an agreement whereby co-10 agrees to process dmp clients for org-2 org-2 and co-10 will then share the dmp fees and fair shares although co-21 were no longer processing dmp clients for org-2 it still made fair share payments to org-2 for dmp clients that co-21 form 886-a rev department of the treasury - internal_revenue_service page -24- form 886a _department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 were already in the program the credit report fees represented fees that dmp clients paid to have their credit report pull analyzed the contributions gifts grants revenue were contributions from co-7 the for-profit business owned by fdn-1 and fdn-2 the grant and allocation expense of dollar_figure was housing allowance payments made to the related_entity co-1 the housing allowance payments were subsequently terminated employees health insurance and worker compensation insurance accounted for dollar_figure of the dollar_figure insurance expenses for the tax_year ending june 20xx and dollar_figure of the dollar_figure insurance expenses for the tax_year ending june 20xx law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 form 886-a rev department of the treasury - internal_revenue_service page -25- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt it did not restrict its services to the needy it made no charge for the repayment plans counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under section department of the treasury - internal_revenue_service form 886-a rev page -26- by department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 c it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court also considered the in solution plus inc v commissioner tcmemo_2008_21 the united_states tax_court held that an organization whose principal activity was to market and process consumer debt management plans was not entitled to exemption under sec_501 because the organization was not organized or operated exclusively for exempt purposes and failed to establish that it did not operate for a substantial non-exempt purpose outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision form 886-a rev department of the treasury - internal_revenue_service page -27- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_162 states that in general there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for personal service actually rendered in revrul_69_383 1969_2_cb_113 a tax exempt hospital entered into a contract with a radiologist after arm's length negotiations the contract provided for the radiologist to be compensated by receiving a percentage of the gross_receipts of the radiology department the revenue_ruling concluded that the agreement did not jeopardize the hospital’s exempt status under sec_501 in supporting this conclusion the following facts were noted the agreement was negotiated on an arm’s length basis the radiologist did not control the hospital the amount received under the contract was reasonable in terms of the responsibilities and duties assumed and the amount received under the contract was not excessive when compared to the amounts received by other radiologists in comparable circumstances in john marshall law school and john marshall university v the united_states ustc ct_cl the tax_court noted that the term net earning in the inurement-of-benefit clause of sec_501 has been construed to permit an organization to incur ordinary and necessary expenses in the course of its operations without losing its tax-exempt status the issue therefore is whether or not the expenditures john marshall law school paid to its founders and their family members were ordinary and necessary to john marshall law school operations the tax_court concluded that unordinary and unnecessary expenses_incurred by john marshall law school for the benefits of the founders constituted inurement in 76_tc_1 the court ruled that an organization is not operated exclusively for exempt purposes unless it is operated for the benefit of the public rather than for the benefit of a private interest also see bob jones university v united_states u s - in 203_f2d_872 company executive continued to receive the dollar_figure annual salary he had earned as president of the oil company even after he had formed a charitable_trust and transferred the stock in the oil company to the trust the fifth circuit_court of appeals ruled that the salary was excessive and constituted inurement of net_earnings to the private individual cir a former oil form 886-a rev department of the treasury - internal_revenue_service page -28- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items org-1 d b a org-2 schedule no or exhibit year period ended june 20xx thru june 20xx in 74_tc_531 the tax_court found inurement from a church to its founders and their son who were the church’s only employees the church received dollar_figure in income and almost all of it was spent for the family member's living allowance’ parsonage_allowance medical_expenses travel and other items in birmingham business college inc v commissioner supra the court found that excessive_compensation paid to founders constituted inurement in 765_f2d_1387 cg cir the two ministers devoted only of their time to the organization and yet received over dollar_figure in compensation a figure the court found unreasonable under the circumstances also see 203_f2d_872 cir other examples of cases in which excessive_compensation was held to create inurement are harding hospital inc v u s 505_f2d_1968 cir 30_tc_642 aff'd 277_f2d_168 cir and northern lilinois college of optometry v commissioner 2_tcm_664 in 510_fsupp_374 d d c aff'd 672_f2d_894 d c cir cert den 456_us_944 three executives of an organization had salaries in of dollar_figure dollar_figure and dollar_figure the salaries increased by to dollar_figure0 dollar_figure and dollar_figure the court held that the sharp increases and the large amounts were at least suggestive of a commercial rather than nonprofit operation see also founding church of scientology v u s supra and 765_f2d_1387 9' cir government's position issue based on the facts and circumstances of this case the service determines that org-2 was not operated exclusively for exempt purposes as described within internal_revenue_code sec_501 the primary activity of org-2 is offering dmp services for fees org-2 generated dollar_figure and dollar_figure total revenue for the tax years ending june 20xx and june 20xx respectively of the dollar_figure and dollar_figure total revenue dmp and dmp related revenues accounted for dollar_figure and dollar_figure or and of total revenue for the tax years june 20xx and june 20xx respectively operating dmps as a primary activity was reflected in org- 2's business plans how org-2 deals with potential clients how org-2 evaluates its phone counselors and its advertising practices 20xx and 20xx business plan form 886-a rev department of the treasury - internal_revenue_service page -29- department of the treasury - internal_revenue_service form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 in the business plans org-2 primarily focused and emphasized growing and expanding its dmp operations in the goal for 20xx org-2 set a sign-on rate during the quarter of 20xx to achieve this level org-2 proposed to revamp all aspects of the business including enhancements to their web-based system increased competence and skills by all staff improved processes for sign-ons by the counselors and admin staff quality of leads applications rapid responses to clients in the 20xx business plan org-1’s goal was to increase revenue by to dollar_figure and increase net_income by dollar_figuredollar_figure gross revenue is targeted to be above for the year and the client base will be grown to big_number to achieve this goal org-2’s strategy was to ‘increase its reach to debt management program clients by offering additional resources both in-house through bill paying programs and outside sister mortgage operation at the same time org-1 will refer candidates to outside partners that provide additional financial resources in return for referral fees when the creditors changed the terms which org-2 speculated would result in increases for debt management program demand org-2 sought opportunities to grow its dmp operations by taking action such as continue holding marketing expenses at current levels and monitor demand growth while org-2's business plan placed so much focus and emphasis on the dmp operations and increasing revenue it devoted little attention to educational efforts of the entire 20xx business plan one bullet point was devoted to educational efforts dealing with potential clients operating dmp as the primary activity was also reflected in the way org-2 deals with potential clients org-2 instructs its counselors to aggressively pursue potential clients org-2's training manual instructs the counselors when the call comes in to follow the script that you have been given within a specified time frame and will help you to get all the information required this is also important to do since it will allow you to accept more calls org-2’s training manual instructs the counselors to ask the suspect qualifying questions are your accounts in collections is your income stable org-2’s training manual instructs the counselors to ‘put suspect on hold to discuss the program with the suspect’ and to send the application to the suspect via email mail or fax for their approval if they agree this allows you to keep the telephone conversation the training manual appears to instruct the counselors to do one thing sell dmps to the suspects form 886-a rev department of the treasury - internal_revenue_service page -30- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 org-2 provides the phone counselors with a phone counselor scripts checklist for use in engaging the suspects the scripts set goals and time limits in minutes for each goal minutes to establish a relationship and gain an authority minutes to inform the suspects about details and mechanics of the dmp minutes to go over the benefit s the client desires and ensure their acceptance minutes to close the deal the scripts suggests that the phone counselors only need to collect necessary information so that they can offer dmps to the suspects if the prospects did not sign up for a dmp or were not sure if a dmp was the right option for them after the initial call org-2 instructs its phone counselors to repeatedly follow up with the suspects by any means necessary when following up with the prospects org-2 instructs its phone counselors to visit pain depending on the types of applicant relational applicants v tactical applicants the phone counselors would use a different tactic to visit pain the counselors would remind the suspects of the emotional distress it must be tough dealing with know the enemy’s attack is the strongest right after we try to move forward in christ’ once the phone counselors reminded the applicants of the emotional distress they are in they promise the applicants with our program can free you from the bondage of debt in a few short years or our program is a way to find freedom from the bondage of debt in a few short years am excited to share with you the blessing it can be to your life emotional drain of debt spiritual bondage-anything feeling’ or we for relational applicants higher interest rate creditor pressure anything concrete for tactical applicants org-2 instructs its phone counselors to also visit pain however unlike the relational applicants the counselors visit pain using facts it must be tough dealing with once the counselors stirred up the applicant's pain they will offer one solution our program can save you thousands of dollars and many years of bondage to this debt or based on your data the debt free program will drop your average interest rates on your credit cards from __ to__ the interest savings will be dollar_figure on the program also you will get out of debt in _ years instead of decades it will take if you do not move forward based on a review of the scripts there is no evidence suggesting that org-2’s phone counselors offers the potential clients with options other than the dmp a review of the trace notes also disclosed no evidence of org-2’s phone counselors offering the suspects options other than dmp there is also no evidence of the phone counselors contacting the clients to follow up on their situation after they signed onto the program all communications were initiated by the clients because they had issues with form 886-a rev department of the treasury - internal_revenue_service page -31- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx their accounts when the clients did not pay the processing fee org-1’s phone counselors and administrator contacted the clients to remind them to pay the fee a review of org-2’s training manual including the telephone scripts and the follow-up procedures disclosed that org-2’s phone counselors were instructed to do nothing more than selling dmps to the prospects using whatever tactics necessary including but not limited to stirring up the pain the prospects were experiencing once the prospects signed up for dmps they are very much on their own phone counselors evaluation org-2 set quarterly dmp sign-on goals for its phone counselors and evaluated them in part based on their achievement or lack thereof of these goals one senior phone counselor was evaluated as follow a accomplishments a continued to meet call goals per week in the quarter b trained new employees ra-8 c increased time management discipline in daily activities b personal development a ensure client acceptance of program before sending them a packet b investigate thoroughly why a prospect did not sign on the program c next quarter goals a b c april sign-on total must be or more to stay at the same pay rate bring may sign-on total to or more bring june sign-on total to or more taken into account the instructions provided in the training manual the scripts the follow- up procedures and the quarterly goals the counselors did not appear to have any options other than selling the dmps to the prospects the evaluation suggests that the counselor's compensation partly depends on the number of dmp clients they sign up the phone counselors did not meet the goal their compensation would be in jeopardy if org-2 provided the service with recordings of counseling sessions whereby the phone counselors followed the criteria set forth in the core analysis tool and were evaluated on their effectiveness in presenting the options to the suspects these counseling sessions were recorded after the service had initiated an audit for the years under examination there were no recorded counseling sessions demonstrating that the phone counselors followed the core analysis tool and were evaluated based on the effectiveness in presenting options to the suspects furthermore a review of the trace notes page disclosed no evidence of the phone counselors offering options other than dmps to the suspects advertising practices form 886-a rev department of the treasury - internal_revenue_service page -32- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 org-2’s advertising practices also indicate that the dmp activity is their primary activity org-2 spent dollar_figure and dollar_figure on advertising for the tax years ending june 20xx and june 20xx respectively the majority of the advertising expenses was devoted to internet advertising which org-2 determined was the most effective accounting for of all calls and of all applicants org-2 paid an internet advertising company in city to handle internet advertising the search engine directs users to org-2’s web site when they entered search phrases such as debt free debt consolidation or org-2 into the search engines once the suspects got to org-2’s web site they would see nothing more than information enticing them to sign up for the dmp the contents of the radio advertising strictly promotes dmps in each radio ad org-2 promised to save the targeted audience money and quickly get the audience out of debt within a few minutes of your phone call we'll show how much money you'll save and how quickly we can help you become debt free or they were able to drop my interest rate to and get rid of the extra fees to can you imagine that who wouldn't want to do that i'll be out of debt in two and a half years that is so do-able thought i'd always be in debt while org-2 spent dollar_figure and dollar_figure on advertising to promote its dmp services it spent dollar_figure and dollar_figure on educational activities for the tax years ending june 20xx and june 20xx respectively the amounts were deprived from org-2’s form_990 org-2’s web site did not contain educational materials until september 20xx in summary org-2 conducted no educational seminars or workshops in the years under audit org-2’s employees conducted seven speaking engagements and spent a total of dollar_figure dollar_figure in tax_year ending june 20xx and dollar_figure in tax_year ending june 20xx on educational activities a review of org-2’s operations disclosed that its primary purpose was offering dmps for fees operating dmps is the primary activity is reflected in org- 2’s business plans how org-2 deals with potential clients its advertising practices and how org-2 evaluates its employees offering dmp service for fees served a commercial not an exempt_purpose better business bureau of washington d c inc v united_states american institute for economic research v united_states and solution plus inc v commissioner pursuant to sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 offering dmps for fees is neither educational nor charitable it was commercial since org-2 did not operate exclusively for one or more exempt purposes its federal tax exempt status under sec_501 should be revoked effective july 20xx sec_1_501_c_3_-1 and sec_1_501_c_3_-1 and revrul_69_441 1969_2_cb_115 form 886-a rev department of the treasury - internal_revenue_service page -33- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx issue the compensation paid_by org-2 to its founders fdn-1 and fdn-2 was excessive under the facts and circumstances as such the excessive_compensation constituted inurement in arriving at this conclusion the service considered the following facts and circumstances a fdn-1 and fdn-2’s relationship with org-2 fdn-1 and fdn-2 hereinafter referred to as founders are private individuals with respect to org-2 sec_1_501_a_-1 defines private_shareholder_or_individual as persons who have a personal and private interest in the payor organization generally an organization's officers directors founders and their families are considered private shareholders or individuals fdn-1 and fdn-2 are the founders of org-2 subsequent to founding org-2 both served as officers and or directors of org- according to bm-1 a board member when org-2 was first founded the founders volunteered their time for the first three years of the ministry - ie they were paid nothing the monies they lived on were from co-1 who also provided free rent to the new org-1 the above explanation indicates that the founders have made substantial investments in the creation of org-2 accordingly they should be justified and entitled to excessive_compensation beginning in the second year of operations the founders began receiving compensation_for their services to org-2 the amount of compensation steadily increased from dollar_figure in the tax_year ending june 20xx to dollar_figure by tax_year ending june 20xx the increases total dollar_figure in three years by the tax_year ending june 20xx each of the two founders received dollar_figure in compensation from org-2 while org-2 is not the sole source_of_income provider to the founders it has provided substantial amounts of compensation to the two founders as such the compensation creates a financial interest and relationship between org-2 and its founders b whether fdn-1 and fdn-2’s compensation was excessive in determining whether the founders’ compensation was excessive the service examined the following factors taken into account the time efforts and resources that the founders devoted to org-2 and the returned financial benefits in the form of compensation the founders are private individuals who have a personal and private interest in the activities of org-2 whether the founders’ compensation was negotiated at arm’s length based on the review of org-2’s hiring practices the employment agreement is an instrument used to document the employee and the employer's understanding of the employment terms including but not limited to the employee’s duties and responsibilities department of the treasury - internal_revenue_service form 886-a rev page -34- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org-1 d b a org-2 thru june 20xx performance goals compensation amount etc when org-2 hired ed om for the executive director position it executed an employment agreement detailing ed om's duties responsibilities performance goals compensation terms etc when org-2 hired a phone counselor it also set forth the base pay weekly stipend dmp clients sign-on etc the presence of a contemporaneous written employment agreement indicates that org-2 and the prospective employee engaged in a negotiation and both sides agreed to the employment terms there are no contemporaneous written employment agreements for the founders documenting the employment terms such as their duties responsibilities performance goals compensation etc org-2’s bylaws allow the officers to receive reasonable_compensation for the services performed however it does not provide any criteria for reasonableness the bylaws did not set the upper limit of the officers’ compensation in the absence of documentation demonstrating an arm’s length negotiation it is concluded that the founders’ compensation was not negotiated at arm’s length in mabee supra pincite the court_of_appeals cited the lack of an arm’s length dealing in its of excessive_compensation as such the excessive_compensation constituted inurement the court_of_appeals stated we think it doubtful whether comparable services would have cost as much had they been acquired in an arms-length transaction from an outside source the founders’ influence over org-2 the only documentation that contained some discussions about fdn-1 and fdn-2’s compensation was the minutes of directors’ meetings dated december 20xx present at this meeting were v v v v v v three of the individuals above ra-3 bm-1 and bm-4 were newly elected to org-2’s board_of directors and are vendors for various services to org-2 fdn-1 president chairperson of the board fdn-2 secretary bm-1 board member bm-4 board member ra-3 board member and ed om non-board member executive director the board_of directors subsequently approved a salary increase of dollar_figuredollar_figure per month bringing the monthly salary to dollar_figuredollar_figure for each of the two founders the reason for the salary increase suggested that the founders used their influence to demand the salary increases in this meeting fdn-1 noted that he and fdn-2 were currently receiving a salary of dollar_figuredollar_figure per month due to changes in the income_tax structure of the two it is proper time to give them an increase in their salaries department of the treasury - internal_revenue_service form 886-a rev page -35- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 generally when an employee proposes or asks for a salary increase he or she must demonstrate to the employer that he or she deserves a raise the employee must show the employer that he or she has significantly contributed to the success of the business therefore the employee deserves a salary increase in this case the founders’ income_tax structure changed and they wanted a salary increase it did not appear that the two founders even had to make a case or an argument that they deserved a salary increase it was noted in the minutes dated december 20xx that org-2’s financial situation worsened from tax_year june 20xx to june 20xx org-2 had to borrow dollar_figure to pay for its operations org-2’s accounts_payable increased by dollar_figure due to the sudden and dramatic drop in income from creditors when comparing org-2’s total revenue for tax_year ending june 20xx to the tax_year ending june 20xx total revenue for tax_year june 20xx dropped by dollar_figure dollar_figure as compared dollar_figure while net_income increased by dollar_figure from negative dollar_figure to dollar_figure the increase was primarily due to the lower housing allowances that org-2 made to co-1 a related_entity that also paid compensation to the founders lower advertising expenses and cutting of staff 30-jun-xx 30-jun-xx change total revenue net_income other salaries and wages grants allocations to co-1 advertising the three newly elected directors who are vendors for services to org-2 simply approved the salary increases there is no evidence in the minutes suggesting that the newly elected directors questioned whether the two founders’ current salaries dollar_figuredollar_figure per month for each of the two were already too high or whether the salary increases were appropriate given the financial situation that org-2 was in the founders’ compensation pattern also suggests their influence over org-2 the founders’ compensation mirrored each other although their duties and responsibilities differed every year with the exception of tax_year june 20xx when one founder received a salary increase the other also received the same salary increase the court in bubbling well church supra pincite noted that domination of a church by its founders and their son provided an obvious opportunity for abuse of the claimed tax- exempt status as such the excessive_compensation constituted inurement time devoted to the positions by the founders form 886-a rev department of the treasury - internal_revenue_service page -36- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 org-2 produced no evidence to demonstrate the actual hours each founder devoted to his position at org-2 prior to the service initiating an examination of org-2’s form_990 org-2 disclosed on its form_990 that the two founders devoted hours per week to their respective positions during the tax_year ending june 20xx and hours per week during the tax_year ending june 20xx in a written response dated september 20xx to the service’s request for information necessary for the examination org-2 disclosed that the two founders devoted hours per week to their respective position but provided no evidence to support this statement instead org-2 offered that it is difficult to determine on a day-to-day basis the number of hours fdn-1 and fdn-2 devoted to their position at org-2 the agent inquired about fdn-1 and fdn-2’s actual duties and responsibilities with co-1 and was informed that fdn-2 is responsible for administration public relations human resources and other duties that the company may need from time to time to keep it as a going concern and that fdn-1’ estimated work hours devoted to co-1 is about to hours depending on the situation the company is in in the absence of evidence demonstrating that the founders devoted hours per week the service determined that the each of the two founders devoted hours to his respective position at org-2 an employee devoting hours per week to his her position should not receive the same pay as the one devoting hours per week conducting the same duties and holding the same responsibilities in 765_f2d_1387 cg cir the two ministers devoted only of their time to the organization and yet received over dollar_figure in compensation a figure the court found unreasonable under the circumstances the court stated that we believe that services comparable to those performed by ministers could be obtained from an outside source in an arm’s length transaction at a more reasonable cost it seems likely that a member of the clergy could be hired to perform the part-time duties for which the ministers are responsible at a salary of considerably less than dollar_figure per year in 203_f2d_872 appeals emphasized the fact that the foundation's president devoted only part of his time to the foundation in its ruling that the excessive_compensation constituted inurement cir the court of history of the founders’ salaries and the salary increase sec_4 since inception the founders received the following compensation from org-2 30-jun-xx 30-jun-xx 30-jun-xx _30-jun-xx fdn-2 fdn-1 form 886-a rev department of the treasury - internal_revenue_service page -37- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 30-jun xx 30-jun-xx 30-jun-xx 30-jun-xx fdn-2 fdn-1 as the compensation history illustrates the founders’ compensations have been sharply increased from dollar_figure for tax_year june 20xx to dollar_figure for tax_year june 20xx increases of dollar_figurefor each of the founders over a 7-year period the patterns and the sizes of the increases reflect the founders’ influence over org-2 rather than any increase in their duties and hours worked in founding church of scientology v u s supra the court cited the steady increase in the compensation paid to the organization's founders over a short_period of time as an important factor in its ruling of inurement availability of comparable services from a third party and salary scale of others in the same line_of_business org-2 disclosed that it relied on the aadmo compensation study to set fdn-1 and fdn-2’s compensation the aadmo expressly stated that its compensation study was not intended for use as a guideline for industry members for the purpose of setting executive compensation level the aadmo simply illustrate the executive compensation as a percentage of the total revenue the total revenue of these credit counseling agencies ranges from dollar_figure to over dollar_figure the aadmo study does not provide sufficient data such as position descriptions duties and responsibilities working hours geographical location etc to allow the readers to make an appropriate comparison the following table compares fdn-1 and fdn-2’s compensation to officers’ compensation paid_by credit counseling agencies with comparable revenue size title compensation total revenue of total rev aadmo compensation easurer president president study general manager pres exec dir president oe dir treas dir pres dir president president president form 886-a rev department of the treasury - internal_revenue_service page -38- schedule no or exhibit year period ended june 20xx thru june 20xx form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org-1 d b a org-2 org-2 includi including -2 bonus tax_year ending june 20xx fdn-1 fdn-2 tax_year ending june 20xx org-2 fdn-1 fdn-2 the aadmo compensation study is not the only report available the economic research institute eri also conducts its own compensation study the eri was founded in to provide compensation benefits talent management and competencies research for private and public organizations in the form of published reports and software database products the irs is a subscribed member for eri database software products and services the following is the eri’s compensation comparables assessor prepared for org-2’s founders using eri’s software database on march 20xx the comparables assessor was tailored specifically for financial counseling and money management industries the comparable assessor was also based on united state average geographical location president and executive director revenue 10th percentile mean 90th percentile on october 20xx the service also prepared another eri's compensation comparables assessor for fdn-1 as president of org-2 and f dn-2 as executive director of org-2 the location used for the compensation comparables assessor was city state where org-2 is located president and executive director revenue 10th percentile mean 90th percentile the eri’s compensation comparables assessor derives independent survey analyses for us sec_4958 intermediate sanction analysis and reporting data is derived from million forms pf ez eos derived from over millions of form 990s and years of big_number sec proxies this is the largest salary survey ever created with all source data retrievable with an internet connection the eri compensation report discloses that credit counseling agencies with total revenue of approximately dollar_figure paid their officers a high-end compensation of dollar_figure per year form 886-a rev department of the treasury - internal_revenue_service page -39- department of the treasury - intemal revenue service form 886a name of taxpayer explanation of items org-1 d b a org-2 in response to org-2's position that the eri compensation study did not contain credit counseling agencies located in comparable locations the service obtained additional officer compensation data from comparable credit counseling and financial education agencies located in comparable locations such as city state city state city state city state city state city state and city state these credit counseling agencies were selected from website a website listing form_990 of tax exempt entities schedule no or exhibit year period ended june 20xx thru june 20xx co-21 of city co-22 xx xx xx xx city state city state co-23 co-24 xx xx xx xx city state city state co-25 co-26 xx 311xx xx _ xx tax_year gross_receipts president's compensation cfo's compensation weekly average hours location tax_year gross_receipts _president cfo's compensation weekly average hours location tax_year gross_receipts president exec director weekly average hours location city state city state xx co-27 xx xx gross_receipts president ceo vice president weekly average hours location city state form 886-a rev department of the treasury - internal_revenue_service page -40- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20x x thru june 20xx org-1 d b a org-2 the tables above illustrate that other comparable credit counseling agencies comparable paid their officers compensations ranging from dollar_figure to dollar_figure per year org-2 employed an executive director ed om to oversee the operations the following table compares ed om’s duties responsibilities and working hours to those of the founders deleted table deleted table deleted table 30-jun-xx 30-jun-xx fdn-2 fdn- ed om fdn-2 fdn-1 ed om average weekly hours worked compensation hr sec_30 hr sec_30 hr sec_40 hr sec_30 hr sec_40 hrs the comparison above indicates that ed om’s duties and responsibilities were not much different to those of fdn-1 and more extensive than those of fdn-2 ed om was responsible for developing a strategic plan to advance and promote org-2’s mission revenue profitability and growth ed om was also responsible for org-2’s daily activities and operations to insure the success of his strategic plan the founders’ involvement was to meet with ed om on a weekly monthly or as needed for reports and updates in return org-2 compensated ed om dollar_figure and dollar_figure for the tax years ending june 20xx and june 20xx respectively determination of fdn-1’ reasonable_compensation in determining the reasonable_compensation for fdn-1 the service looks at executive compensation paid_by credit counseling agencies with comparable revenue size as well as the compensation org-2 paid to its executive director to manage and oversee the operations taken into account all the relevant facts and circumstances the service determines that the compensation paid_by org-2 to its founders fdn-1 and fdn-2 was excessive department of the treasury - internal_revenue_service form 886-a rev page -41- schedule no or exhibit year period ended june 20xx thru june 20xx form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items org-1 d b a org-2 credit counseling with comparable revenue size listed in the aadmo compensation study paid their officers compensation ranging from dollar_figure to dollar_figure per year credit counseling agencies in the eri compensation studies paid their officers high- end compensation of dollar_figure per year eri compensation study prepared on march 20xx other comparable credit counseling agencies located in similar markets such as city state city state city state city state city state and city state paid their officers president cfo compensation ranging from dollar_figure to dollar_figure per year org-2 paid ed om and dollar_figure for the two years in questions to manage and oversee the operations ed om’s compensation was in line with compensation paid_by other comparable credit counseling agencies the officer compensation data above discloses that credit counseling agencies with total revenue ranging from dollar_figure to dollar_figure paid their officers compensation ranging from dollar_figure to dollar_figure based on the compensation data the service determines that reasonable_compensation for fdn-1 was dollar_figure per year the dollar_figure also reflects additional duties that fdn- might have taken on as claimed by ra-2 of co-8 an employee working less than hours per week should not be paid the same compensation as those who devote or more hours per week while the officers of credit counseling agencies listed in the aadmo eri and other comparable credit counseling agencies devoted or more hours per week to their position fdn-1 devoted hours per week to his position therefore fdn-1’ compensation must be adjusted to reflect the actual hours worked for the duties responsibilities and time devoted to his respective position fdn-1 should be paid dollar_figure half of the dollar_figure reasonable_compensation per year for the tax years ending june 20xx and june 20xx respectively in addition to the salary fdn-1 was also entitled to compensation_for allowing org-2 to use the space leased and paid for by co-7 org-2 is located at address city state the property is leased by co-7 a for-profit manufacturing corporation co-owned by fdn-1 and fdn-2 co-7 is located in industrial area occupied by warehouses distribution centers and manufacturing companies according to co-28 the property size is approximately big_number square feet co-7’s administrative department org-2 and co-1 share a 2-story office building whereby org-2 occupies the space on the floor the size of the space that org-2 occupies is approximately big_number square feet to obtain the fair market rental rate of the space the service visited loopnet com an online commercial real_estate company the service then searched for comparable form 886-a rev department of the treasury - internal_revenue_service page -42- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx june 20xx d b a org-2 org-1 thru the size of these properties varies properties that can be used by manufacturing companies within one mile of co-7's location the result discloses manufacturing properties for lease of the properties are located in close by city from big_number to big_number square feet the fair market rental rates vary from dollar_figure sf per year to dollar_figure sf per year the service then selected a similar size property located in city and is closest to co-7 the refined search yields a big_number square foot-property located at address city according to loopnet com this property is approximately dollar_figure mile from co-7 the fair_market_value rental rate for this property is dollar_figure sf per year the service then multiply the rate of dollar_figure sf per year by the number of square feet used by org-2 the result is a annual rental rate of dollar_figure the service then estimated annual utilities cost of dollar_figure the dollar_figure is then added to the dollar_figure to arrived at the fair_market_value of the use of the space provided by co-7 the dollar_figure dollar_figure dollar_figure is then allocated evenly between fdn-1 and fdn-2 fdn-1’ share is dollar_figure dollar_figure taking into account the duties responsibilities and the working hours as well as fdn-1’ share of the fair value of org-2’s use of the space provided by co-7 the service determined that compensation of dollar_figure dollar_figure compensation dollar_figure of the fair value of the space provided to org-2 was reasonable the excessive amounts were dollar_figure dollar_figure - dollar_figure and dollar_figure dollar_figure - dollar_figure for fdn-1 for the tax years june 20xx and june 20xx respectively determination of fdn-2’s reasonable_compensation fdn-2 s duties and responsibilities did not appear to be as extensive as fdn-1’s and those of ed om org-2 stated that fdn-1’s duties included administration public relations and human resources a review of ed om's employment agreement disclosed that ed om was responsible for managing and overseeing org-2’s entire operations fdn-2’s duties included fund raising it must be noted that of org-2’s total revenue came from fair share and dmp fees and counseling in determining the reasonable_compensation for fdn-2 the service looked at what other comparable credit counseling agencies paid to employees holding similar positions tax_year gross_receipts director of finance director of it human res sec weekly average hours location co-22 consultants of xx xx xx co-25 county xx n a big_number city state n a big_number big_number n a city state n a n a form 886-a rev department of the treasury - internal_revenue_service page -43- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items june 20xx d b a org-2 org-1 thru schedule no or exhibit year period ended june 20xx gross_receipts vice president weekly average hours location xx co-27 xx xx city state for the duties and responsibilities that fdn-2 held the service determined that a salary of dollar_figure per year for the tax years ending june 20xx and june 20xx was reasonable the dollar_figure also reflects any additional duties that fdn-2 might have taken on as claimed by ra-2 of co-8 fdn-2’s compensation of dollar_figure is then adjusted to reflect the 20-hour work week based on the 20-hour work week the service determined that compensation of dollar_figure per year is reasonable fdn-2 was also entitled to be compensated in the amount of dollar_figure see page of this report for allowing org-2 to use the space leased and paid for by co-7 the total annual reasonable_compensation was dollar_figure dollar_figure dollar_figure the excessive amounts were dollar_figure dollar_figure - dollar_figure and dollar_figure dollar_figure - dollar_figure for fdn-2 for the tax years june 20xx and june 20xx respectively the excessive_compensation constituted inurement sec_1 c - c states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals therefore in accordance with sec_1 c - c org-2’s federal tax exempt status under sec_501 should be revoked effective july 20xx taxpayer’s position on october 20xx the service issued a preliminary report of examination proposing revocation of org-2’s federal tax exempt status under sec_501 effective july 20xx in january 20xx org-2 responded to the service's preliminary report of examination disagreeing with the proposed action in summary org-2 maintains that i all of its activities have furthered its charitable and educational_purposes and ii none of its earnings have inured to the benefit of a private individual or shareholder government’s response to org-2’s position that its activities have furthered educational_purposes source_of_income form 886-a rev department of the treasury - internal_revenue_service page -44- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 on page of your letter you stated as indicated on the forms the organization's expenses and activities are much broader than dmp administration even though the sources of revenue may suggest otherwise as such an analysis of org- 1's activities in relation to the amount of revenue generated by each activity provides a distorted view of the organization’s activities while it may be true that during the period under examination substantially_all of org-1’s revenue was generated from the administration of dmps it is not true that all of org-1’s activities conducted in the administration of dmp’s generated revenue as only one of the multiple activities in which org-1 engages produces revenue it stands to reason that substantially_all of org-1’s revenue would be attributable to the sole revenue producing activity regardless of the amount of time spent on other activities therefore any conclusion made about the proportion of org-1’s activities based solely on org-1’s revenue sources is inherently flawed government's response the source_of_income is an indication that org-2’s primary activity is promoting and selling dmps primarily promoting and selling dmps does not further a purpose set forth in sec_501 as such congress enacted new laws limiting the amount of fair share received by credit counseling agencies sale tactic on page of your letter you stated in addition to reviewing the manual the service reviewed the counselor scripts and checklists upon reviewing this information the service concluded that the sole purpose of such information was to provide counselors with the tools necessary to engage in ruthless sale tactics such as stirring up the pain the prospects were experiencing the service based its conclusion on the follow-up scripts available to the counselors during the period under examination org-1 acknowledges that the scripts do encourage counselors to visit pain during the counseling follow-up process however the service appears to have defined the term differently than the manner in which it is used by org-1 as discussed above fdn-1 and fdn-2 each have a ph d in clinical psychology and have experience treating individuals dealing with addictions when treating such individuals it is common to use the term visit the pain to describe the process of dealing directly with the addiction issues so that the individual can begin the recovery process recognizing the psychological similarities between treating drug addictions and treating the financial troubles that in some sense are attributable to an addiction to easy credit fdn-1 and fdn-2 developed their counseling model to help individuals address the psychological as well as the financial strains of excessive debt thus the term ‘visit pain is not intended to be a sale tactic it is intended to enable individuals to address their financial issues in a direct and honest manner so that they can effectively and permanently address their financial issues form 886-a rev department of the treasury - internal_revenue_service page -45- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 government's response org-2’s intention in visiting the pain as a sales tactic is reflected in what org-2’s counselors offer to the applicants after they visited the pain for relational applicants the counselors focus is on the emotional drain of debt or spiritual bondage and offers a program that can free the applicants from debt and bondage for tactical applicants the counselors will offer a program that can save you thousands of dollars and years of bondage to this debt as the follow-ups continue on the savings the counselors describe in the follow up messages become more detailed the debt free program will drop your average interest rates on your credit cards from __ to _ the interest savings will be dollar_figure instead of the decades it will take you if you do not move forward there is nothing in the follow up messages that suggest org-2 will do anything other than enrolling the potential applicants in dmps on the program also you will get out of debt in___ years counselors evaluation on page of your letter you stated also notable during 20xx ra-7 did not enroll a single individual on a dmp though she received a raise and bonus that year government's response according ra-7’s evaluation dated june 20xx from june 20xx to june 20xx ra- signed on clients use of the core analysis tool cat on page of your letter you stated the service appears to have taken the position that more so than any other factor counseling sessions are indicative of whether a credit_counseling_organization is engaged in an educational activity the service demonstrates this position through the cat which is substantially focused on an evaluation of the counseling session provides a process for reviewing the organization’s counseling sessions the cat is divided into two parts the second of which is only reviewed if the organization fails to demonstrate the positive factors provided in the first part part of the cat counselor education and training and outreach advertising part of the cat provides eleven factors to be evaluated during the examination with the first five factors being related to the counseling session moreover the instructions for the cat provide that during an examination the most detailed and probative information will come from tapes or transcripts of the actual sessions in the light of the obvious weight that the service attributes to its review of counseling sessions during the course of an examination of a credit_counseling_organization it is peculiar that despite the fact that agent listened to live counseling sessions and form 886-a rev department of the treasury - internal_revenue_service page -46- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 reviewed recorded sessions the service did not use its analysis of these counseling sessions to shape its opinion of org-1’s activities report the service uses only two paragraphs to describe the counseling sessions that it reviewed in fact in the entire 76-page government's response per fdn-2 in the years under audit org-2 did not have the cat tool and did not use the cat in its counseling sessions the recorded counseling sessions provided to the agent were dated january 20xx government’s response to org-2’s position that its activities have furthered charitable purposes you also have raised the argument that you satisfy the requirements of sec_501 because you serve a charitable purpose of relief of the financially distressed financially distressed individuals are not a charitable_class see revenue rulings 1969_2_cb_115 and 1965_2_cb_165 government's response to org-2’s position that the compensation paid to the founders did not constitute private_inurement reasonable_compensation on page of your letter you stated the first glaring weakness in the service’s compensation report is that it treats all salaries as equal regardless of each organization's location this is a flawed assumption as org-1 is located in the city area one of the most expensive locations in the country a dollar-for-dollar comparison of the compensation paid_by org-1 to that of an organization located in city state city state or city state will provide inaccurate results even if the organizations have similar revenue amounts in the service’s study of the organizations listed in the service’s comparability report only three are located in co-14es with populations greater than big_number government's response the service prepared two eri’s compensation comparables assessor reports one was prepared on october 20xx and the other on march 20xx the same information such as officers’ position revenue and asset size and industry code was used to prepare both reports the october 20xx report was prepared specifically for city state where org-2 is located the march 20xx report was based upon the united_states average in addition to the eri compensation reports the service also looked at officer compensation paid_by tax exempt credit counseling agencies with comparable revenue size in similar markets refer to page of this report for the form 886-a rev department of the treasury - internal_revenue_service page -47- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 service's explanation and the factors considered in the determination of fdn-1 and fdn-2’s reasonable_compensation on page of your letter you made references to the letter dated january 20xx from co-8 in that letter ra-2 described his involvement in the determination of fdn-1 and fdn-2’s salaries the factors he considered and his conclusion regarding the reasonableness of fdn-1 and fdn-2’s salaries government's response when considering whether the compensation paid_by org-2 to fdn-1 and fdn-2 was reasonable given the services rendered only the actual services rendered and time fdn-1 spent on fulfilling his position at org-2 should be considered org-2 produced no records to support the claim that fdn-1 and fdn-2 worked for at least hours per week during years under examination during the years under audit fdn-1 held multiple positions with multiple organizations org-2 disclosed that fdn-1 was the president of org-2 and was responsible for administration public relations and human resource functions in addition fdn-1 was also the co-founder owner and ceo of co-5 and the ceo of co-7 fdn-1 also assisted fdn-2 in the day-to-day operations of co-1 and the estimated time he devoted to co-1 activities was hours depending on the situation the company is in for the years june 20xx and june 20xx fdn-1 received dollar_figure dollar_figure in compensation from co-1 respectively for the services rendered and according to the employment agreement between org-2 and ed om and the statement provided by ed om it appeared that ed om was the employee responsible for the smooth operation of org-2 ed om then met with fdn-1 ona weekly monthly and as needed basic for reports and update only after august 20xx when org-2 terminated ed om’s employment did fdn-1 begin to take over the duties performed by ed om and devoted more time to his position at org-2 fdn-2 served as v p of business development and was responsible for fund raising and providing counseling to individuals and families on financial and relationship issues org-2 further disclosed that fdn-2 also served as ceo for co-1 and was responsible for the administration public relations human resources and other duties that co-1 may need from time to time for the years ending june 20xx and june 20xx fdn-2 received compensation of dollar_figure and dollar_figure from co-1 respectively for the services rendered the information org-2 disclosed indicates that fdn-2 was primarily responsible for the operations of co-1 not org-2 ed om disclosed that he only reported to fdn-1 as his boss ed om did not mention anything about reporting to form 886-a rev department of the treasury - internal_revenue_service page -48- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended june 20xx thru june 20xx org-1 d b a org-2 fdn-2 ed om was not aware of fdn-2’s actual duties and responsibilities at org-2 it should be noted that org-2 received dollar_figure from fundraising activity given the duties responsibilities and the time devoted to their positions the service determined that fdn-1 and fdn-2’s compensation of dollar_figure and dollar_figure per year was not reasonable on page of your letter you stated further the service appeared to base its conclusion on its belief that the presence of a manager ed om there was no need for additional oversight or services provided by other org-1 officers further as the service was of the opinion that this additional oversight was not necessary org-1’s officers would not have actually engaged in such services in making a determination regarding how an organization should be run by limiting the numbers of hours or the amount of oversight permissible the service is moving beyond its role of regulator and making business decisions on behalf of the organizations that it is examining such an approach goes well beyond the scope of the service’s regulatory powers government's response refer to sec_162 and john marshall law school and john marshall university v the united_states ustc ct_cl conclusion since org-2 was not operated exclusively for one or more exempt purposes under sec_501 its federal tax exempt status should be revoked effective july 20xx since org-2 was operated to serve a private interest of its founders rather than the interest of the public its federal tax exempt status under sec_501 should be revoked effective july 20xx org-2 is responsible for filing form_1120 u s_corporation income_tax return for the tax_year ending june 20xx and all years thereafter form 886-a rev department of the treasury - internal_revenue_service page -49-
